                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

ERIK L. CARTER,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )     Civil No. 3:17-cv-00660
                                                     )     Judge Trauger
TONY C. PARKER, ET AL.,                              )
                                                     )
       Defendants.                                   )

                                              ORDER

       On January 16, 2019, the magistrate judge issued a Report and Recommendation

(DE #26), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that this case is DISMISSED without

prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. Defendant

Westbrooks’s Motion to Dismiss (Docket No. 22) is DENIED as moot.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 4th day of February 2019.


                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
